Citation Nr: 1231542	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  02-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bronchitis and chronic obstructive pulmonary disease (COPD), to include as residuals of exposure to mustard gas and/or asbestos during active service.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1942 to September 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2001 by the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO), and was subsequently transferred to the St. Petersburg, Florida, RO.

A hearing was held before the undersigned Veterans Law Judge at the St. Petersburg RO in April 2008.  A transcript of that hearing has been associated with the claims file. 

This appeal was subject to a prior remand by the Board in May 2008 for additional development.  Subsequently, in January 2010, the Board denied the Veteran's claim.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand, the parties (Veteran and VA) asked the Court to vacate the January 2010 Board decision and remand the case for proper notice to the Veteran of the unavailability of military records indicating whether the Veteran was exposed to mustard gas.  The JMR also noted the Compensation and Pension (C&P) Service request regarding the Veteran's claimed in-service exposure to mustard gas was made with erroneous information.  Therefore, in a May 2009 Order, the Court granted the motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

Here, the Veteran has claimed entitlement to service connection for chronic bronchitis and COPD, to include as residuals of exposure to mustard gas and/or asbestos during active service.  As discussed in the July 2009 Board remand, based on a lack of response from previous requests to C&P Service, the 2002 VA examination noting a possibility the Veteran's respiratory condition is linked to mustard gas exposure, the Veteran's alleged a connection to diagnosed chronic bronchitis and COPD, and the Naval Research Laboratory's statement stating that they do not hold records of other testing locations, a full development in accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, was required.  Thus, the Board remanded this matter for further development.  Namely, the Board requested that the RO contact the National Personnel Record Center (NPRC) to verify whether any additional records were located at that site. 

The parties acknowledged in the above-referenced JMR that despite the efforts from the RO, VA had not obtained the Veteran's records from the C&P Service or the NPRC confirming mustard gas exposure.  It appears from the record that various requests were erroneously made using the wrong name.  A request to C&P Service and the Mustard Gas Program Manager was made using the name "Robert S. Wllis" or "Robert S. Willis."  Therefore, proper efforts must be made to request the Veteran's records. 

Furthermore, the parties agreed that VA had not satisfied its duty to notify the Veteran in this respect of its inability to obtain his records under 38 U.S.C.A. § 5013A and 38 C.F.R. § 3.159(e).  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the Veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the veteran is ultimately responsible for providing the evidence.  Id.  The notice provided to the Veteran was inadequate.  As such, the Board finds this matter must also be remanded to direct the RO to inform the Veteran of any unavailable records, pursuant to 38 C.F.R. § 3.159(e).

Therefore, this case is remanded so that additional attempts can be made to locate any available records verifying the Veteran's mustard gas exposure and so that he may be provided proper notice of the unavailability of his records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Development for confirmation of exposure to mustard gas should be conducted in compliance with M21-1MR, IV.ii.1.F.22.  Specifically, an additional attempt to obtain a response from C&P Service and the NPRC should be asked to verify the Veteran's in-service exposure to mustard gas and asbestos.  Please ensure the requests are made with correct information, i.e., proper spelling of the Veteran's name.

2. If any records are unavailable or if a negative response is received from C&P Services and/or the NPRC, the RO shall contact the Veteran and his representative and inform them of the unavailability of his records.  In so doing, the RO shall provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  The RO shall provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform the RO if he is unable to procure such evidence.

3. The RO must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requests to C&P Service and the NPRC to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO shall readjudicate the Veteran's claim, including consideration of any new evidence obtained in accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, and the 38 C.F.R. § 3.159(e) notice.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



